Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered May 4, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). County Court’s determination is supported by clear and convincing evidence (see § 168-n [3]; People v Hegazy, 25 AD3d 675 [2006]) and the record does not warrant a downward departure from defendant’s presumptively correct risk classification (see People v Glover, 28 AD3d 1187 [2006]). Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Green, JJ.